Citation Nr: 0930248	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  05-39 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the residuals of the 
removal of a brain tumor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1971 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for a brain tumor.  

In February 2007 the Veteran testified before the Board at a 
hearing that was held at the RO.  In August 2007 and November 
2008, the Board remanded the claim for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In August 2007, the Board remanded the claim because the 
Veteran's claim of entitlement to service connection for a 
brain tumor was inextricably intertwined with the pending 
challenge to the propriety of the Administrative Decision, 
and the application to reopen the previously denied claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  On remand, the AMC failed to adjudicate the newly 
raised claims, as instructed by the Board.  

In November 2008, the Board remanded the claim so that the 
AMC could undertake the development ordered by the Board in 
August 2007.  However, on remand, the AMC again failed to 
undertake the development ordered by the Board.

The appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Because the claim for service connection for a brain 
tumor may not be adjudicated until the pending challenge to 
the propriety of the Administrative Decision, and the 
application to reopen the previously denied claim of 
entitlement to service connection for an acquired psychiatric 
disorder have been separately adjudicated, the claim must 
again be remanded for adjudication of the pending claims.  
See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that although the Veteran did not respond to 
the December 2008 correspondence regarding his pending 
claims, the AMC is required to adjudicate the claims despite 
the lack of response, as the claims have been adequately 
raised by the record.  In this regard, the Board notes, with 
significance, that the September 2007 VA examiner concluded 
that the Veteran's schizophrenia at least as likely as not 
developed either during or within a year of his separation 
from service, and that this evidence constitutes evidence 
newly added to the record since the time of the last final 
decision on the issue of entitlement to service connection 
for an acquired psychiatric disorder.  Given the submission 
of this additional evidence, the Veteran's lack of response 
cannot be interpreted as an abandonment of the claim.

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate the newly raised claims 
challenging the propriety of the April 
1995 Administrative Decision finding 
that the October 1972 motor vehicle 
accident was the result of the 
Veteran's willful misconduct and the 
Veteran's application to reopen a claim 
of service connection for an acquired 
psychiatric disorder, to include as due 
to the October 1972 motor vehicle 
accident.  In adjudicating the 
propriety of the April 1995 
Administrative Decision, the AMC, in 
determining whether any intake of 
alcohol was the causative factor in the 
accident, should specifically address 
the absence of evidence regarding the 
filing of formal charges by the local 
police, and the apparent ambiguity in 
the Veteran's blood alcohol content on 
the date of the accident, including the 
apparent absence in the record of the 
toxicology screening requested by the 
hospital on the day following the 
accident.  The RO should consider the 
September 2007 VA opinion in which the 
examiner determined that it was as 
likely as not that the Veteran's 
schizophrenia at least as likely as not 
developed either during or within a 
year of his separation from service in 
adjudicating these claims, and issue 
separate rating decisions with respect 
to these claims.

2.  Then, after ensuring that the above 
development has been completed, 
readjudicate the claim of service 
connection for the residuals of the 
removal of a brain tumor.  If the 
decision remains adverse to the 
Veteran, issue him and his 
representative with a supplemental 
statement of the case and allow him the 
appropriate opportunity for response.  
Thereafter, return the case to the 
Board for the purpose of appellate 
disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

